DETAILED ACTION
Disposition of Claims
Claims 31-50 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220099681A1, Published 03/31/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 31 is drawn to a method, comprising:
(i) incubating
(a) a first sample from a subject with a first plurality of populations of microspheres conjugated to viral antigens under a first condition, wherein
the viral antigens conjugated to microspheres of each population of the first plurality of populations of microspheres differ from the viral antigens conjugated to microspheres of all other populations of microspheres of the first plurality of populations of microspheres, and
the first condition permits high-affinity binding and low-affinity binding of antibodies in the first sample to the viral antigens, and
(b) a second sample from the subject with a second plurality of populations of microspheres conjugated to viral antigens under a second condition, wherein
the viral antigens conjugated to microspheres of each population of the second plurality of populations of microspheres differ from the viral antigens conjugated to microspheres of all other populations of microspheres of the second plurality of populations of microspheres, and
the second condition permits high-affinity binding but not low-affinity binding of antibodies in the second sample to the viral antigens, and
(ii) detecting an amount of antibodies bound to each population of the first plurality of populations of microspheres and to each population of the second plurality of populations of microspheres, wherein
a first viral antigen comprises Zika virus (ZIKV) NS1, a second viral antigen comprises a flaviviral envelope protein, and a third viral antigen comprises a Dengue virus (DENV) antigen wherein the DENV antigen is selected from DENV1 NS1, DENV2 NS1, DENV3 NS1, and DENV4 NS1.
Further limitations on the method of claim 31 are wherein the third viral antigen comprises DENV1 NS1, a fourth viral antigen comprises DENV2 NS1, a fifth viral antigen comprises DENV3 NS1, and a sixth viral antigen comprises DENV4 NS1 (claim 32); wherein a fourth (claim 33) or a seventh (claim 34) viral antigen comprises full-length ZIKV NS5; wherein the flaviviral envelope protein comprises ZIKV envelope protein (claim 35); wherein the second condition comprises incubating in the presence of from 7 M urea to 9 M urea (claim 36); wherein the first sample, the second sample, or both samples comprise blood, serum, plasma, saliva, tears, feces, semen, mucous, tissue, tissue homogenate, cellular extract, and spinal fluid (claim 37); wherein first sample and the second sample comprise serum (claim 38); and wherein the subject is pregnant (claim 39), human (claim 40), a mammal (claim 41), a non-human primate (claim 42), a mouse (claim 43), or a pig (claim 44).
Claim 45 is drawn to a method, comprising:
(i) incubating
(a) a first sample from a subject with a first plurality of populations of microspheres conjugated to viral antigens under a first condition, wherein
the viral antigens conjugated to microspheres of each population of the first plurality of populations of microspheres differ from the viral antigens conjugated to microspheres of all other populations of microspheres of the first plurality of populations of microspheres, and
the first condition permits high-affinity binding and low-affinity binding of antibodies in the first sample to the viral antigens, and
(b) a second sample from the subject with a second plurality of populations of microspheres conjugated to viral antigens under a second condition, wherein
the viral antigens conjugated to microspheres of each population of the second plurality of populations of microspheres differ from the viral antigens conjugated to microspheres of all other populations of microspheres of the second plurality of populations of microspheres, and
the second condition permits high-affinity binding but not low-affinity binding of antibodies in the second sample to the viral antigens, and
(ii) detecting an amount of antibodies bound to each population of the first plurality of populations of microspheres and to each population of the second plurality of populations of microspheres, wherein
a first viral antigen comprises Zika virus (ZIKV) NS1, a second viral antigen comprises a flaviviral envelope protein, a third viral antigen comprises Dengue virus (DENV) serotype 1 (DENV1) NS1, a fourth viral antigen comprises DENV2 NS1, a fifth viral antigen comprises DENV3 NS1, and a sixth viral antigen comprises DENV4 NS1.
Further limitations on the method of claim 45 are wherein a seventh viral antigen comprises full-length ZIKV NS5 (claim 46); wherein the flaviviral envelope protein comprises ZIKV envelope protein (claim 47); and wherein the subject is pregnant (claim 48), human (claim 49), or a non-human primate (claim 50).  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 45 and dependent claims 32-44 and 46-50 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high-affinity” and “low-affinity” in claims 31 and 45 are relative terms which render the claim indefinite. The terms “high-affinity” and “low-affinity” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  When it comes to antibody and antigen interaction, one way of measuring the affinity of an antibody for a particular antigen is through a dissociation constant (KD) that measures the propensity of a complex (antibody+antigen) to separate or dissociate into the component molecules.  There is no specific definition of what is, or what is not, considered “high-affinity” binding or “low-affinity” binding.  Further, as this is a mixture of antigens from viruses which have shown to be cross-reactive in the art that is placed in a mixture of antibodies (as the breadth of the claim construction allows for the sample to read upon an isolated, monoclonal antibody, a mixture of isolated, polyclonal antibodies, or any sample from any host that may comprise additional components aside from antibodies), measuring the affinity or avidity of any of the antigens for any of the antibodies in the sample can be affected not only by the sample itself, but the additional components in the microsphere mixture.  Further, it is unclear as to the conditions that would allow for the “high-affinity” versus “low-affinity” binding (e.g. temperature, labware, buffers, excipients, or other specific method steps) that would aid in allowing one to determine the metes and bounds of the claimed method.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claims 31 and 45 are rejected on the grounds of being indefinite.  Claims 32-44 and 46-50 are also rejected since they depend from either claim 31 or 45, but do not remedy these deficiencies of claim 31 or 45.




	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,317,413. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to contacting a suspension comprising microspheres attached to Zika virus (ZIKV) antigens, wherein the population of microspheres are attached to different viral antigens, wherein at least one antigen is ZIKV NS1, another is full-length ZIKV NS5, and another is ZIKV envelope protein.  Both sets of claims are drawn to the sample being selected from blood, serum, plasma, saliva, tears, feces, semen, mucous, tissue, tissue homogenate, cellular extract, and spinal fluid.  Both sets of claims provide that the subject is a mammal, such as a human.  Both sets of claims provide for microsphere populations with comprise dengue virus (DENV) antigens, such as DENV1 NS1, DENV2 NS1, DENV3 NS1, and DENV4 NS1.  The main difference between the instant claims and the ‘413 claims is that while the ‘413 is drawn to a subject, namely a human, and the instant claims provide for further species of subject, such as non-human primates, pigs, and mice, or the broader genus of mammals or pregnant subjects, this would be an obvious population to test for the presence of antibodies, as one of skill in the art would be compelled to determine the presence of antibodies in almost any mammalian species, especially those susceptible to DENV and ZIKV infection.  One would also be motivated to test certain mammalian species that are used to generate antibodies, such as mice, to determine if they are generating useful antibodies that can be isolated and utilized for in vitro or in vivo methods.  One would be motivated to test for the presence of antibodies in a pregnant subject to determine if the fetus or embryo was at risk of developing an infection from ZIKV and/or DENV.  Therefore, as both sets of claims are drawn towards the use of identical compositions to use in similar methods of testing for the presence of antibodies in a sample, the instant claims would be seen as an obvious variant of the ‘413 claims and are not patentably distinct.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,187,706. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to contacting a suspension comprising microspheres attached to Zika virus (ZIKV) antigens, wherein the population of microspheres are attached to different viral antigens, wherein at least one antigen is ZIKV NS1, another is full-length ZIKV NS5, and another is ZIKV envelope protein.  Both sets of claims are drawn to the sample being selected from blood, serum, plasma, saliva, tears, feces, semen, mucous, tissue, tissue homogenate, cellular extract, and spinal fluid.  Both sets of claims provide for microsphere populations with comprise dengue virus (DENV) antigens, such as DENV1 NS1, DENV2 NS1, DENV3 NS1, and DENV4 NS1.  The main difference between the instant claims and the ‘706 claims is that while the ‘706 claims are not drawn to a particular species of subject, the instant claims provide for further species of subject, such as humans, non-human primates, pigs, and mice, or the broader genus of mammals or pregnant subjects.  However, these species would be an obvious subject population to test for the presence of antibodies, as one of skill in the art would be compelled to determine the presence of antibodies in almost any mammalian species, especially those susceptible to DENV and ZIKV infection.  One would also be motivated to test certain mammalian species that are used to generate antibodies, such as mice, to determine if they are generating useful antibodies that can be isolated and utilized for in vitro or in vivo methods.  One would be motivated to test for the presence of antibodies in a pregnant subject to determine if the fetus or embryo was at risk of developing an infection from ZIKV and/or DENV.  Therefore, as both sets of claims are drawn towards the use of identical compositions to use in similar methods of testing for the presence of antibodies in a sample, the instant claims would be seen as an obvious variant of the ‘706 claims and are not patentably distinct.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL B GILL/
Primary Examiner, Art Unit 1648